Citation Nr: 1043870	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for hearing loss.  


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from July 1966 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2008, the Board remanded this matter in order to obtain 
a new VA examination.  The claims file reflects that the AMC made 
several attempts to schedule the Veteran for VA examinations 
pursuant to the August 2008 remand.   

In November 2008, the AMC sent the Veteran a letter notifying him 
of a scheduled VA examination.  The letter was returned as 
undeliverable.  The returned letter included a forwarding address 
for the Veteran but indicated that the forwarding time had 
expired.  The given forwarding address was a street address in 
McKinney, Texas.  

The AMC sent the Veteran notice letters regarding VA examinations 
in May 2009 and June 2009.  The letters were sent to the 
forwarding address listed on the letter that was previously 
returned undeliverable.  The Veteran did not report for the 
examinations.   

A review of the claims file reflects that the Veteran has not 
submitted any written communications to the RO since 2005.  The 
Veteran's last communication regarding his mailing address was in 
the 2005 substantive appeal, in which he listed his address as a 
post office box in McKinney, Texas.  

Entries in the claims file in May 2009 noted that the Veteran's 
address and phone differed in the VBA and VHA databases and that 
the address should be verified for accuracy before mailing the 
exam notice letter.  The records noted that a Social Security 
Administration inquiry indicated that the Veteran lives in 
Fairview, Texas.  It is noted that the street address is the same 
as that used for the Veteran in McKinney, Texas. 

In light of the above, it appears that the Veteran may have 
moved, and it is not clear whether he received the notice of the 
VA examinations.   A remand is warranted in order to again 
contact the Veteran, including by telephone if necessary, in 
order to ascertain his address.  

The Board notes that the Veteran requested that his VA 
examination be held at the VAMC Bonham.  If the AMC/ RO is 
successful in contacting the Veteran, an effort should be made to 
schedule his examination at the VAMC Bonham, if possible.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's current 
address, including by contacting the Veteran 
by telephone and by mail.  All attempts to 
contact the Veteran should be documented in 
the claims file. 

2.  If the Veteran's address is successfully 
verified, schedule the Veteran for a VA 
examination to ascertain the severity of 
hearing loss and provide the Veteran with 
written notice of the examination.  If 
possible, the examination should be performed 
at the VAMC Bonham.  

3.  The claims file should be provided for 
the examiner's review in conjunction with the 
examination, and the examination report 
should indicate that the claims file was 
reviewed.  The examination should contain 
complete findings necessary to rate the 
Veteran's hearing loss according to 
Diagnostic Code 6100.  

4.  Following the completion of the requested 
actions, the claim should be readjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and should be 
afforded an opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


